Exhibit 10.1

HORIZON HEALTH CORPORATION

BONUS PLANS FOR EXECUTIVE OFFICERS FOR THE 2007 FISCAL YEAR

 

I. Annual Bonus Eligibility

 

a.   

James K. Newman

Chairman, President and CEO:

   Shall have a bonus base of one hundred percent (100%) of fiscal 2007 base
salary: Eligible to earn a bonus for fiscal 2007 from zero percent (0%) to one
hundred fifty percent (150%) of fiscal 2007 base salary based upon the Company’s
actual audited fiscal 2007 earnings per share compared to budgeted fiscal 2007
earnings per share.   

David K. White, Ph.D.

President, Contract

Management Services:

   Shall have a bonus base of seventy-five percent (75%) of fiscal 2007 base
salary: Eligible to earn a bonus for fiscal 2007 from zero percent (0%) to one
hundred percent (100%) of fiscal 2007 base salary based upon the contract
management services group actual fiscal 2007 operating margin compared to the
budgeted fiscal 2007 contract management services group operating margin.   

Frank J. Baumann

President, Hospital Services:

   Shall have a bonus base of seventy-five percent (75%) of fiscal 2007 base
salary: Eligible to earn a bonus for fiscal 2007 from zero percent (0%) to one
hundred percent (100%) of fiscal 2007 base salary based upon the hospital
services group actual fiscal 2007 operating margin compared to the budgeted
fiscal 2007 hospital services group operating margin.   

John E. Pitts

Executive Vice President,

Finance and CFO:

   Shall have a bonus base of fifty percent (50%) of fiscal 2007 base salary:
Eligible to earn a bonus for fiscal 2007 from zero percent (0%) to seventy
percent (70%) of fiscal 2007 base salary based upon the Company’s actual audited
fiscal 2007 earnings per share compared to budgeted fiscal 2007 earnings per
share.   

Donald W. Thayer

Executive Vice President,

Acquisitions and Development:

   Shall have a bonus base of fifty percent (50%) of fiscal 2007 base salary:
Eligible to earn a bonus for fiscal 2007 from zero percent (0%) to seventy
percent (70%) of fiscal 2007 base salary based upon the Company’s actual audited
fiscal 2007 earnings per share compared to budgeted fiscal 2007 earnings per
share.   

David K. Meyercord

Executive Vice President,

Administration and

General Counsel:

   Shall have a bonus base of fifty percent (50%) of fiscal 2007 base salary:
Eligible to earn a bonus for fiscal 2007 from zero percent (0%) to seventy
percent (70%) of fiscal 2007 base salary based upon the Company’s actual audited
fiscal 2007 earnings per share compared to budgeted fiscal 2007 earnings per
share. b.    Bonuses will be earned on a prorated basis, with zero percent (0%)
of fiscal 2007 base salary earned in the event the Company achieves less than
eighty percent (80%) of the performance target for the fiscal year, one-half of
the bonus base earned at eighty percent (80%) achievement, thereafter graduated
up to the bonus base being earned at one hundred percent (100%) achievement of
the performance target, and thereafter graduated up to respective maximum bonus
potential in the event the Company achieves one hundred fifteen percent (115%)
or more of the performance target. c.    Any bonuses earned under the plan may
be reduced by the Compensation Committee of the Board of Directors in its
discretion.

 

1



--------------------------------------------------------------------------------

II. Annual Deferred Incentive Award Bonus Eligibility

The executive officers of the Company named above are also eligible to earn
deferred incentive award bonuses on the following basis:

 

  a. For Messrs. Newman, Pitts, Thayer and Meyercord the deferred incentive
award is based upon the Company’s actual audited fiscal 2007 earnings per share
as compared to budgeted fiscal 2007 earnings per share. For Messrs. White and
Baumann, the deferred incentive award is based upon his respective service group
actual fiscal 2007 operating margins compared to budgeted fiscal 2007 service
group operating margins. In the case of Mr. Newman, the deferred incentive award
is earned fifty percent (50%) of base salary at eighty percent (80%) achievement
graduated up to one hundred percent (100%) of base salary at one hundred percent
(100%) achievement and further graduated up to one hundred fifty percent
(150%) of base salary at one hundred fifteen percent (115%) or more achievement.
In the case of Messrs. White and Baumann, the deferred incentive award is earned
thirty-seven and one-half percent (37.5%) of base salary at eighty percent
(80%) achievement graduated up to seventy-five percent (75%) of base salary at
one hundred percent (100%) achievement and further graduated up to one hundred
percent (100%) of base salary at one hundred fifteen percent (115%) or more
achievement. In the case of Messrs. Pitts, Thayer and Meyercord, deferred
incentive awards are earned on a prorated basis, with zero percent (0%) of bonus
base salary earned at achievement of eighty percent (80%) or less of target;
twenty-five percent (25%) of base salary earned at eighty percent
(80%) achievement thereafter graduated up to fifty percent (50%) of base salary
earned at one hundred percent (100%) achievement; and then further graduated up
to seventy percent (70%) of base salary in the event the Company achieves one
hundred fifteen percent (115%) or more of the budgeted target.

 

  b. Deferred incentive awards are payable in four installments with the first
installment due when the financial results for the 2007 fiscal year are
available and satisfaction of the respective performance targets have been
approved by the Compensation Committee of the Board of Directors after the end
of the 2007 fiscal year. The other three installments are payable at the end of
the next three fiscal years thereafter subject to the continued employment of
the officer by the Company. If the employment of the officer terminates for any
reason other than death, disability or retirement, any unvested, unpaid
installments are forfeited. All unvested installments, become fully vested and
are payable in the event of a change in control of the Company.

 

  c. Each deferred incentive award (and each installment thereof) is payable
one-half in cash and one-half in restricted stock. The total number of shares of
restricted stock will be determined by dividing the dollar value of one-half of
the total deferred incentive award that is earned by the closing stock price of
the Common Stock of the Company on the last day of its 2007 fiscal year. Each
installment is payable one-half in cash and one-half in restricted stock.

 

  d. Any deferred incentive award earned under the plan is subject to reduction
by the Compensation Committee of the Board of Directors in its discretion.

 

2